DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/488,908, application filed on 09/29/2021.  Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
3.            The information disclosure statement (IDS) submitted on 09/09/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.          Claim(s) 1-8, 10-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Geist et al. (US 2017/0293708).

6.          With respect to claim 1, 11 and 20, Geist teaches:
generating a channel configuration between a first signal pin of a first integrated circuit (IC) die and a second signal pin of a second IC die based on a multiplex data rate (XDR) of the first signal pin and the second signal pin (multitude of pin assignments between chips/dies, configurations between pins, XDR, para 45-50), 
wherein the channel configuration includes an association of the XDR to a channel (xdr channel path length configurations, different assignment paths for physical connections between chips, par 45-50); 
determining, by a processor, a signal pin channel assignment based on the channel configuration (change of wire assignment based on socket configuration, channel length as constraint, para 66-69);  
updating, by the processor, the channel configuration based on the signal pin channel assignment and a wirelength representative of a total distance between the first signal pin, the second signal pin (see total distance, total assignment cost, para 66-69), and physical ports of the channel (see physical communication port for socket configuration and segment of the associated path, para 40-45); and 
performing socket instantiation based on the updated channel configuration and the signal pin channel assignment (assign wires to sockets in a way that maximizes performance, para 56-59).

7.          With respect to claim 2 and 12, Geist teaches:
acquiring a design under test (DUT) data, wherein the DUT data includes the first signal pin and the second signal pin locations and the XDR associated with each of the first signal pin and the second signal pin (xdr, virtual wire assignment and configuration, design testing for signal/pin location assignment, para 60-69).

8.          With respect to claim 3 and 13, Geist teaches:
repeating the determining and updating steps until an iteration termination condition is satisfied (repeating and iterating wire assignment and configuration steps for optimal performance, para 14-19).

9.          With respect to claim 4 and 14, Geist teaches:
determining whether under the channel configuration satisfies a threshold wirelength condition, and wherein the iteration termination condition is satisfied when the threshold wirelength condition is satisfied (repeating and iterating wire assignment and configuration steps for optimal performance, para 14-19; see total distance, total assignment cost, para 66-69; see physical connectivity constraint/threshold for wirelength, para 6).

10.          With respect to claim 5 and 15, Geist teaches:
determining a first distance from the first signal pin to a first physical port of the channel in the first IC die; determining a second distance from the second signal pin to a second physical port of the channel in the second IC die; and wherein the total distance is a function of the first distance and the second distance (see physical connectivity constraint/threshold for wirelength, para 6; multitude of pin assignments between chips/dies, configurations between pins, XDR, para 45-50; xdr channel path length configurations, different assignment paths for physical connections between chips, par 45-50).

11.          With respect to claim 6 and 16, Geist teaches:
wherein updating the channel configuration comprises: determining the wirelength for a group of signal pins, wherein the group of signal pins includes one or more signal pins connected to the same channel (see total distance, total assignment cost, para 66-69; see physical communication port for socket configuration and segment of the associated path, para 40-45).

12.          With respect to claim 7 and 17, Geist teaches:
assigning a signal pin of the group of signal pins to the channel and assigning another signal pin of the group of signal pins to another channel (multitude of pin assignments between chips/dies, configurations between pins, XDR, para 45-50; xdr channel path length configurations, different assignment paths for physical connections between chips, par 45-50).

13.          With respect to claim 8 and 18, Geist teaches:
wherein determining the signal pin channel assignment comprises: creating a graph representative of the first signal pin of the first IC die and channels between the first IC die and the second IC die; and assigning the first signal pin to the channel when there is a flow in the graph between the first signal pin and the channel (see physical connectivity constraint/threshold for wirelength, para 6; multitude of pin assignments between chips/dies, configurations between pins, XDR, para 45-50; xdr channel path length configurations, different assignment paths for physical connections between chips, par 45-50).

14.          With respect to claim 10, Geist teaches:
repeating the generating, determining, and updating steps for a second XDR value (repeating and iterating wire assignment and configuration steps for optimal performance, para 14-19).

Allowable Subject Matter
15.	Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	With respect to claims 9 and 19, the prior art of record fails to teach the particular combination of limitation a recited in claims 9 and 19, as follows:
wherein creating the graph further comprises: creating a signal node for the first signal pin; creating a channel node for each channel of channels between the first IC die and the second IC die; creating a first edge between the signal node and the channel node, the first edge having a weight equal to a distance representative of the total distance between the first signal pin and the second signal pin; creating a start node and an end node; creating a second edge between the start node and the signal node; and creating a third edge between the channel node and the end node, the third edge having a capacity equal to a corresponding XDR value of the channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851